                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

SCOTT VAN WINKLE                                                                        PLAINTIFF

vs.                                  Civil No. 4:18-cv-04122

SOCIAL SECURITY
ADMINISTRATION COMMISSIONER                                                          DEFENDANT

                                        JUDGMENT

       For reasons stated in the memorandum opinion of this date, I hereby reverse the decision of

the Commissioner and remand this case for further consideration pursuant to sentence four of 42

U.S.C. § 405(g).

       If Plaintiff wishes to request an award of attorney's fees and costs under the Equal Access to

Justice Act (EAJA) 28 U.S.C. § 2412, an application may be filed up to thirty (30) days after the

judgment becomes "not appealable" i.e., thirty (30) days after the sixty (60) day time for appeal has

ended. See Shalala v. Schaefer, 509 U.S. 292, 296, 113 S.Ct. 2625 (1993); 28 U.S.C. §§

2412(d)(1)(B),(d)(2)(G).

       IT IS SO ORDERED this 23rd day of July 2019.

                                                      /s/Barry A. Bryant
                                                      HON. BARRY A. BRYANT
                                                      UNITED STATES MAGISTRATE JUDGE
